ZACKS, FREEDMAN & PATTERSON, PC

235 MONTGOMERY STREET, SUITE 400

SAN FRANCISCO, CALIFORNIA 94104

prmeed

oO NYO BN KN KN KH NY KN NO ww eRe Se KF FP Pr Pe lS
oOo nN TO A BR WON KF OO me TD DH SP WYP - ©

Oo © SD vA SP W WLW

 

 

Case 4:20-cv-04771-KAW Document 9 Filed 08/24/20 Page 1 of 3

ANDREW M. ZACKS (SBN 147794)
SARAH M. K. HOFFMAN (SBN 308568)
ZACKS, FREEDMAN & PATTERSON, PC
235 Montgomery Street, Suite 400

San Francisco, CA 94104

Tel: (415) 956-8100

Fax: (415) 288-9755

az@zfplaw.com

sarah@zfplaw.com

Attorneys for Plaintiffs:

Erin Leigh Maher, Jason Reindorp, Nick
Medina, Monica Calmet, South Of Market
Business Association, 570 Jessie LLC,
Sierrec LLC dba Montesacro Pinseria
Romana, Megali Souvla Inc. dba Souvla,
Design Like Whoa, LLC

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

ERIN LEIGH MAHER, JASON REINDORP,
NICK MEDINA, MONICA CALMET,
SOUTH OF MARKET BUSINESS
ASSOCIATION, 570 JESSIE LLC,
SIERREC LLC dba MONTESACRO
PINSERIA ROMANA, MEGALI SOUVLA
INC. dba SOUVLA, DESIGN LIKE WHOA,
LLC,

Plaintiffs,
VS.

CITY AND COUNTY OF SAN
FRANCISCO, a municipal entity,

Defendant.

 

Case Number: 4:20-cv-04771-KAW

NOTICE OF VOLUNTARY DISMISSAL

 

NOTICE OF VOLUNTARY DISMISSAL

 
ZACKS, FREEDMAN & PATTERSON, PC
235 MONTGOMERY STREET, SUITE 400

SAN FRANCISCO, CALIFORNIA 94104

0 oN Dn fF WwW NY

wb NO NH NH NY NY NY NN NN YS fF RP Pr Fr Fe Fe eS
oN OA NHN KR WHO DODO WON DH FF WN YF CO

 

 

Case 4:20-cv-04771-KAW Document 9 Filed 08/24/20 Page 2 of 3

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Erin Leigh Maher,
Jason Reindorp, Nick Medina, Monica Calmet, South Of Market Business Association, 570
Jessie LLC, Sierrec LLC dba Montesacro Pinseria Romana, Megali Souvla Inc. dba Souvla,
and Design Like Whoa, LLC, by and through their undersigned counsel, hereby voluntarily

dismiss without prejudice this action in its entirety.

Dated: August 24, 2020 ZACKS, FREEDMAN & PATTERSON, PC

LP uz

By: Sarah M.K. Hoffman
Attorney for Plaintiffs

 

NOTICE OF VOLUNTARY DISMISSAL
-2-

 
ZACKS & FREEDMAN & PATTERSON, PC

235 MONTGOMERY STREET, SUITE 400

SAN FRANCISCO, CALIFORNIA 94104

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-cv-04771-KAW Document 9 Filed 08/24/20 Page 3 of 3

PROOF OF SERVICE
United States District Court
Northern District of California Case Number: 4:20-cv-04771-KAW

I, Chandni Mistry, declare that:

I am employed in the County of San Francisco, State of California. I am over the age of 18, and
am not a party to this action. My business address is 235 Montgomery Street, Suite 400, San
Francisco, California 94104.

On August 24, 2020, I served:
NOTICE OF DISMISSAL

in said cause addressed as follows:

Ryan Stevens

Tara Steeley

Jeremy Goldman

Renee Rosenblit

City and County of San Francisco
San Francisco City Attorney’s Office at Fox Plaza
1390 Market Street, 7" Floor

San Francisco, CA 94102
Ryan.Stevens@sfcityatty.org
Tara.Steeley@sfcityatty.org
Jeremy.Goldman@sfcityatty.org
Renee.Rosenblit@sfcityatty.org

/XX/ (BYMAIL) By placing a true copy thereof enclosed in a sealed envelope. I placed each
such sealed envelope, with postage thereon fully prepaid for first-class mail, for collection
and mailing at San Francisco, California, following ordinary business practices.

/XX/ (BY ELECTRONIC MAIL) I caused the said document to be transmitted by electronic
mail to the addresses noted above.

I declare under penalty of perjury under the laws of the State of California that the foregoing is

true and correct. Executed on August 24, 2020 at San Francisco, AL,
aaa

PROOF OF SERVICE

 
